department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number release date uil code date date taxpayer_identification_number person to contact _ employee identification_number employee telephone number certified mail - return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons organizations described in sec_501 of the code and exempt under sec_501 of the code must be both organized and operated exclusively for exempt purposes you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose you have not established that you have operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 if you have not already filed these returns and the agent has not provided you instructions for converting your previously filed form_990 to form_1120 you should file these income_tax returns with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter constitution ave n w washington dc enclosures publication sincerely yours mary a epps acting director eo examinations i department of the treasury internal_revenue_service tax_exempt_and_government_entities_division irs exempt_organizations examinations date date taxpayer_identification_number form 990-n postcard tax_year s ended december 20xx december 20xx person to contact id number contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date february 20xx certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action after we issue the final revocation letter we’ announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate sincerely thank you for your cooperation for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you enclosures report of examination form_6018 publication publication mary a epps acting director eo examinations letter rev catalog number 34809f form 886a department of the treasury - internal revenue explanation of items service name of taxpayer schedule no or exhibit year period ended december 20xx december 20xx issue whether is operated exclusively for exempt purposes described within internal_revenue_code sec_501 whether accomplish an exempt_purpose is engaged primarily in activities that whether more than an insubstantial part of furtherance of a non-exempt purpose if revocation is upheld what is the effective date facts background activities are in sec_501 c of the internal_revenue_code by letter dated june 20xx was recognized as exempt from federal_income_tax under the secretary of state states their purpose as organized and operated exclusively for religious charitable educational and scientific purposes under sec_501 c of the internal_revenue_code_of_1986 no specific activities of the organization were described of incorporation original articles filed with to have fun be entertained and meet other motivated successful people by-laws states their purpose to provide a better in the community it is mostly focused on the youth and young adults form_1023 - application_for recognition of exemption on february 20xx filed a form 1023-application for recognition of exemption under sec_501 of the internal_revenue_code with the internal_revenue_service hereinafter irs or the service the application described their activities in part as make the center of entertainment and or events form 886-a rev department of the treasury - internal_revenue_service page -1- department of the treasury - internal revenue form 886a name of taxpayer schedule no or exhibit explanation of items service year period ended december 20xx december 20xx to have social network with teenagers and young adults who will make them aware that being a can be fun and secular or popular culture is not necessarily the only means of enjoyment entertainment that will bring a message to all that people can have fun without drinking smoking or listening to music with profanity events such as bowling the movies comedy show a rap session where individuals get the opportunity to discuss and learn about relevant topics current events and issues that may affect them or peers they relate to karaoke nights concerts to bring to those at risk kids cruises and trips to amusement parks opportunity to meet other motivated successful people in the community two fridays in every month activities in a letter dated may 20xx form_990 for tax_year ended december 20xx had been selected for examination was notified that its the initial information_document_request idr asked the organization for a description of its activities and how the activities furthered their exempt_purpose in their response organization explained that in order to further their exempt_purpose they are able to bring attention to the community and obtain volunteers to work with kids to help run workshops distribute school supplies tutor and create an environment to give hope to kids they also work with students from local college to display their talent of artwork at their facility and earn notoriety and also showcase their musical talent at certain nights of the week meeting minutes described activities such as summer trips recruiting young people for cooking classes and etiquette workshops organization reinstates their mission to empower encourage and prepare youth to become leaders through life-changing mentoring training and skill-building opportunities the second idr was issued requesting more information about activities engaged during 20xx described that their activities were taking place at their location at and included but not limited to - book drive back to school events participate in food and health fair martin luther king weekend festival and church events form 886-a cev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal revenue explanation of items service schedule no or exhibit name of taxpayer year period ended december 20xx december 20xx - - targeting children ages k through trained them to enhance their social skills cooking etiquette and how to handle their finances no fees were charged to perform these services and also provided food and snacks free of cost these and others events took place at least once or twice a month program in addition the organization described their which is a local full service restaurant offers post-development to those years and older who desire to re-integrate into the workforce this training program helps employ train and minister to young men and women who express interest in career development the program seeks to enhance all the necessary aspects to personal and leadership development through outreach and targeted fulfillment the goal is to collaborate and positively impact youth adults and families through effective programming on an initial interview was conducted with may 20xx at organization’s place of business he restated that the organization conducts activities as described in the form_1023 and the activities that he described in both idrs no substantiation was provided to support that the organization conducted activities as described in both the form_1023 and both idss during the interview he stated that the examination was extended to include the tax_year that ended december 20xx president of was dba is a restaurant that provides lunch brunch dinner live music catering and host events at they are open to the public tuesday through thursday from am to pm fridays from am to pm saturdays from pm to pm and sundays from am to pm it is described as a louisiana-style dishes drinks regular jazz offered in casual contemporary surrounds president of the organization stated that the restaurant is open and operating to provide funds for their exempt programs financial examination the bank account statements of were reviewed for years ended december 20xx and december 20xx income was generated from loans from the organization’s president restaurant sales and rent from events such as birthdays meetings and christmas events expenditures were all related to the restaurant business no income or expenditures were identified as the organization’s exempt_activities dba form 886-a crev department of the treasury - internal_revenue_service page -3- form 886a department of the treasury - internal revenue explanation of items service name of taxpayer schedule no or exhibit year period ended december 20xx december 20xx law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business if the operation of such trade_or_business is activities in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a department of the treasury - internal revenue explanation of items service name of taxpayer schedule no or exhibit year period ended december 20xx december 20xx the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in american institute for economic research v united_states 302_f2d_93 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had a significant non-exempt purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt in easter house v u s ct_cl aff'd 846_f2d_78 fed cir the court found that adoption services were the primary activity of the organization in deciding that the organization conducted adoption services for a business_purpose rather than a charitable purpose the court considered the manner in which the organization operated the record established a number of factors that characterize a commercial activity and which were evident in the operations of easter house also the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions the court also found a corporate-type structure in the classes of memberships including a single life member having inherent power that the holder could transfer like stock and dependence on paid employees taxpayer’s position the exempt organization’s position has not been determined government's position based on the examination conducted it has been concluded that does not continue to qualify for tax-exempt status as an organization described in sec_501 of the code does not operate exclusively for sec_501 purposes rather it has a substantial non-exempt purpose conducted some although it does appear that form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - internal revenue explanation of items service name of taxpayer schedule no or exhibit year period ended december 20xx december 20xx charitable activities furtherance of a substantial non-exempt purpose its primary activity consists of restaurant services and such services are in is similar for economic research that the court concluded had a significant non-exempt commercial purpose in that case the organization sold periodicals and provided services to individuals relating to the purchase of securities like the organization in american institute for economic research is providing food services to the public for a fee while may provide some charitable activities the manner in which it operates is indicative of a business rather than an organization described in c of the code is american institute the organization to in easter house the court decided that the organization conducted adoption services for a business_purpose rather than a charitable purpose in reaching its decision the court considered the manner in which the organization was operated the following factors were established the organization competed with other commercial organizations fees were the only source of revenue the organization accumulated very substantial profits because of its fee structure the accumulated capital was substantially greater than amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions several of the factors present in the easter house case are also applicable to during the examination years ended december 20xx and 20xx substantially_all of revenue was derived from the restaurant services additionally did not provide any documentation to show that they actually conduct the exempt_activities described in their form_1023 appears to compete with other commercial entities the restaurant services are comparable to some of the services provided by similar for-profit companies organization could not substantiate that they conduct charitable activities while may have provided some charitable activities they are incidental when weighed against its restaurant services as provided in better business bureau of washington d c inc the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes are substantial and commercial in nature and as such the services defeat its claim to be an organization described in sec_501 of the code conclusion form 886-a rev department of the treasury - internal_revenue_service page -6- form 886a department of the treasury - internal revenue name of taxpayer service explanation of items schedule no or exhibit year period ended december 20xx december 20xx in summary is not operated exclusively for exempt purposes because it does not engage primarily in activities that accomplish an exempt_purpose more than an insubstantial part of furtherance of non-exempt purposes that are commercial in nature activities are in it is recommended that effective january 20xx tax-exempt status be revoked form 886-a rev department of the treasury - internal_revenue_service page -7-
